DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an internal energy storage assembly for automatic piston return in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 9, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 10, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 11, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 14, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 15, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 17, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 18, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 19, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 20, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim 21, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 21 been further treated on the merits as Best Understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrick (4541309).

In reference to claim 1, Herrick discloses an apparatus for use with a hydraulically driven torque tool (at 20 and/or 30) for tightening or loosening threaded fasteners (Column 1, Lines 9-12) including an internal energy storage assembly (within 11) for automatic piston return (Column 2, Lines 62-67). 

In reference to claim 2, Herrick discloses that the internal energy storage assembly operates by either a pneumatic fluid (from 15), a spring, or both a pneumatic fluid and a spring which compresses during an advance stroke of a piston assembly (12/16) of the tool and expands during a retract stroke of the piston assembly of the tool (Column 2, Lines 62-67). 

In reference to claim 3, Herrick discloses that the internal energy storage assembly operates by a pneumatic fluid (from 15) which compresses during an advance stroke of a piston assembly of the tool and expands during a retract stroke of the piston assembly of the tool (Column 2, Lines 62-67).



In reference to claim 8, As Best Understood (which has been interpreted as depending from claim 4), Herrick discloses that the hydraulic assembly and the pneumatic assembly are removably, sealably and/or fluidly attachable to each other (note they are sealably and/or fluidly attachable to each other by element 11) and the tool to allow the pneumatic fluid to compress during an advance stroke of a piston assembly of the tool and to expand during a retract stroke of the piston assembly of the tool (Column 2, Lines 62-67). 

In reference to claim 11, As Best Understood (which has been interpreted as depending from claim 4), the tool requires a single hydraulic connection (at connection of 13 to 11) rather than a plurality of hydraulic connections (Figure 1). 

In reference to claim 17, As Best Understood (which has been interpreted as depending from claim 1), Herrick discloses a hydraulically driven torque tool (at 20 or 30) having an apparatus to tighten the threaded fastener (Column 1, Lines 9-12).

In reference to claim 18, As Best Understood (which has been interpreted as depending from claim 1), Herrick discloses a system for fastening objects including: a 

In reference to claim 19, As Best Understood (which has been interpreted as depending from claim 1), Herrick discloses an apparatus (Figure 1) for use with a hydraulically driven torque tool (at 20 or 30) for tightening or loosening threaded fasteners (Column 1, Lines 9-12) including an internal energy storage device (within 11) for automatic piston return substantially as hereinbefore described with reference to and as shown in the accompanying drawings (Column 2, Lines 62-67). 

In reference to claim 20, As Best Understood (which has been interpreted as depending from claim 1), Herrick discloses a hydraulically driven torque tool (20 or 30) having an apparatus (Figure 1) for use with a hydraulically driven torque tool for tightening or loosening threaded fasteners (Column 1, Lines 9-12) including an internal energy storage device (within 11) for automatic piston return substantially as hereinbefore described with reference to and as shown in the accompanying drawings (Column 2, Lines 62-67). 

In reference to claim 21, As Best Understood (which has been interpreted as depending from claim 1), Herrick discloses any novel feature or novel combination of features described herein with reference to and as shown in the accompanying drawings (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (4541309) in view of Shaw et al. (2006/0053981) and Kerr et al. (2925103).  

In reference to claims 5 and 16, Herrick discloses the claimed invention as previously mentioned above and further discloses that the hydraulic assembly (13) having a hydraulic cylinder assembly (at 11 or within 11) and the pneumatic assembly having a pneumatic cylinder/block assembly (also at 11 or within 11) and also teaches of including various valves (see Column 2, Line 67-Column 3, Line 4), but lacks, the hydraulic assembly having a hydraulic swivel/connector assembly and that the pneumatic assembly having a pneumatic fill valve assembly. However, Shaw et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic assembly (52) having a hydraulic swivel/connector assembly (56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic assembly, of Herrick, with the known technique of providing a hydraulic assembly having a hydraulic swivel/connector assembly, as taught by Shaw et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a swivel 

In reference to claim 14, As Best Understood (which has been interpreted as depending from claim 5), Kerr et al. disclose that the fill valve assembly (see rejection above) is formed as a Schrader valve (at “t”, see Column 4, Lines 13-17, which is similar to the fill valve assembly including a Schrader valve as described by the applicant, see paragraph 18).

Claim 10, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Herrick (4541309).

In reference to claim 10, As Best Understood (which has been interpreted as depending from claim 8), Herrick discloses the claimed invention as previously mentioned above, but lacks, disclosing that pressures of the pneumatic fluid and the hydraulic fluid may exceed approximately 400 psi and 10,000 psi, respectively. However, the examiner notes that the applicant fails to provide any criticality in having pressures of the pneumatic fluid and the hydraulic fluid exceeding approximately 400 psi and 10,000 psi or that this particular range (exceeding approximately 400 psi and 10,000 psi) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, because any “suitable valving” may be used to provide “high pressure air” and “high pressure hydraulic fluid” (see Column 2, Line 67-Column 3, Line 4), depending on the desired pressures, as required by the user, one could obviously provide pressures of the pneumatic fluid and the hydraulic fluid exceeding approximately 400 psi and 10,000 psi, respectively thereby more effectively turn/rotate the object during normal operation. 

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (4541309) in view of Wagner et al. (4805496). 

. 

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (4541309) in view of Shaw et al. (2006/0053981).

In reference to claim 13, Herrick discloses the claimed invention as previously mentioned above, but lacks, a quick connect coupler to the single hydraulic connection. However, Shaw et al. teach that it is old and well known in the art at the time the invention was made to provide a quick connect coupler (54) to a single hydraulic connection (52, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic connection, of Herrick, with the known technique of providing the quick connect coupler, . 

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (4541309) in view of Shaw et al. (2006/0053981), Kerr et al. (2925103) and Seith et al. (2015/0165602). 

In reference to claim 15, Herrick discloses the claimed invention as previously mentioned above, but lacks, the pneumatic fill valve assembly including a pneumatic fluid pressure sensor. However, Seith et al. teach that it is old and well known in the art at the time the invention was made to provide a pneumatic fill valve assembly (140, similar to the pneumatic fill valve assembly, as taught by Kerr et al., [i.e. being a Schrader valve, see Paragraph 30 of Seith et al.]) that includes a pneumatic fluid pressure sensor (160, Figure 2a and Paragraph 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pneumatic fill valve assembly, of Herrick, with the known technique of providing a pneumatic fill valve assembly with a pneumatic fluid pressure sensor, as taught by Seith et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having pressure verification and/or adjustment as needed by the user thereby preventing damage from occurring to the workpiece and the tool thus extending the useful life of the tool.  
Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steber et al. (5668328) also teaches of providing an apparatus for use with a hydraulically driven torque tool (at 32) for tightening or loosening threaded fasteners (see abstract) including an internal energy storage assembly (26) for automatic piston return (Figures 1-4). Spirer (4921010) also teaches that it is old and well known in the art at the time the invention was made to provide a hydraulic assembly (2) having a hydraulic swivel assembly (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723